                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     MONIQUE RAQUEDAN, et al.,                           Case No.17-cv-03828-LHK (VKD)
                                                         Plaintiffs,
                                   9
                                                                                             ORDER RE OCTOBER 11, 2018 JOINT
                                                  v.                                         DISCOVERY LETTER RE
                                  10
                                                                                             PLAINTIFF’S WRITTEN DISCOVERY
                                  11     CENTERPLATE OF DELAWARE INC,                        REQUESTS
                                                         Defendant.                          Re: Dkt. No. 78
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs sue for themselves and on behalf of a putative class for alleged wage-and-hour

                                  14   violations under various provisions of the California Labor Code. In a prior discovery dispute,

                                  15   defendant Centerplate of Delaware, Inc. (“Centerplate”) was ordered to answer plaintiffs’

                                  16   interrogatories and requests for admission, and to produce documents responsive to plaintiffs’

                                  17   requests for production. Dkt. No. 56.

                                  18          The parties’ October 11, 2018 joint discovery letter brief presently before this Court

                                  19   concerns the same written discovery requests at issue in the prior matter. Plaintiffs complained

                                  20   that although Centerplate agreed to supplement its discovery responses and to produce policy and

                                  21   payroll records, it had not yet done so. Specifically, plaintiffs said that they still had not received

                                  22   the discovery, even though Centerplate initially agreed to produce the discovery by the end of

                                  23   August, and later said it would do so by the end of September.

                                  24          At the October 23, 2018 hearing on this matter, Centerplate represented that, shortly after

                                  25   the present discovery letter brief was filed, Centerplate served its supplemental discovery

                                  26   responses and produced the agreed-upon documents, except for 2,100 records. As for those

                                  27   records, which Centerplate says are in PDF format, the sole issue is one of timing. Centerplate

                                  28   claims that production of those records is a time-consuming task that requires manual review and
                                   1   redaction of the names of approximately 400 putative class members who do not want plaintiffs’

                                   2   counsel to have their personnel records. To expedite production, Centerplate says it offered to

                                   3   produce a sampling of the documents, but plaintiffs refused.

                                   4          Plaintiffs should have brought this matter to the Court’s attention much sooner than they

                                   5   did. Nevertheless, as discussed at the hearing, to facilitate a resolution of this matter and to

                                   6   provide plaintiffs with at least some information sooner rather than later, the Court orders as

                                   7   follows:

                                   8          1. With respect to the records that Centerplate said are ready for production, Centerplate

                                   9              shall produce those documents immediately.

                                  10          2. By October 26, 2018, Centerplate shall produce the remaining PDF records, with all

                                  11              personnel names redacted. This is solely to expedite the production of records to

                                  12              plaintiffs and in no way relieves Centerplate of its obligation to produce those records
Northern District of California
 United States District Court




                                  13              to plaintiffs pursuant to the prior discovery order.

                                  14          3. By October 26, 2018, Centerplate shall file a proposed schedule for the production of

                                  15              the remaining PDF records, which production shall contain redactions only for the 400

                                  16              putative class members who do not want their information disclosed. This Court

                                  17              expects that the production should be completed no later than 30 days from the date of

                                  18              this order.

                                  19          The Court declines to address plaintiffs’ request for sanctions, which was not properly

                                  20   filed or briefed. To the extent plaintiffs intend to pursue their request for sanctions, any such

                                  21   motion must be filed in compliance with Civil Local Rule 37-4 and this Court’s Standing Order

                                  22   for Civil Cases, https://cand.uscourts.gov/filelibrary/3438/Standing-Order-for-Civil-Cases-

                                  23   August-23-2018.pdf and consistent with the Court’s comments at the October 23, 2018 hearing.

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 23, 2018

                                  26
                                                                                                      VIRGINIA K. DEMARCHI
                                  27                                                                  United States Magistrate Judge
                                  28
                                                                                          2
